     Case 1:20-cr-00066 Document 32 Filed 11/02/20 Page 1 of 4 PageID #: 155



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 1:20-00066

JEFFREY M. REED


                       MEMORANDUM OPINION AND ORDER

        Trial of this action is currently scheduled for November 12,

2020.    However, on March 13, 2020, the President of the United

States declared a national emergency under the National

Emergencies Act, 50 U.S.C. § 1601 et seq., in light of the COVID-

19 pandemic.      The impact of the pandemic is well-documented and,

in order to lessen the spread of the disease, a number of

measures have been instituted in this court over time, including

the delay of certain criminal matters.           See General Order and

General Order # 3 entered in In Re: Court Operations Under the

Exigent Circumstances Created by the COVID-19 Pandemic, No.

2:20-mc-00052 (S.D.W. Va. March 13, 2020 and March 23, 2020)

(Johnston, C.J.).       On April 14, 2020, the earlier delay of in-

person criminal proceedings was extended through May 31, 2020.

See General Order # 5 entered in In Re: Court Operations Under

the Exigent Circumstances Created by the COVID-19 Pandemic, No.

2:20-mc-00052 (S.D.W. Va. April 14, 2020) (Johnston, C.J.)

(ordering all civil and criminal petit jury selections and trials

scheduled to commence from the date of the order through May 31,

2020 continued until further order of the court and that the time
   Case 1:20-cr-00066 Document 32 Filed 11/02/20 Page 2 of 4 PageID #: 156



period of continuances implemented by the order be excluded under

the Speedy Trial Act).      On May 22, 2020, civil and criminal petit

jury selections and trials scheduled to commence from the date of

the order through June 30, 2020 were continued until further

order of the court.     See General Order # 6 entered in In Re:

Court Operations Under the Exigent Circumstances Created by the

COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. May 22, 2020)

(Johnston, C.J.).

     On June 25, 2020, an order was entered allowing for the

resumption of jury trials effective July 1, 2020.           See General

Order # 7 entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-00052

(S.D.W. Va. June 25, 2020) (Johnston, C.J.).          However, on

September 18, 2020, due to the increased presence of COVID-19 in

the community, all civil and criminal petit jury selections and

trials were once again continued until further order of the

court.   See General Order # 9 entered in In Re: Court Operations

Under the Exigent Circumstances Created by the COVID-19 Pandemic,

No. 2:20-mc-00052 (S.D.W. Va. September 18, 2020) (Johnston,

C.J.).   In so doing, the court found that “with regard to

criminal trials, due to the Court’s reduced ability to obtain an

adequate spectrum of petit jurors and the effect of the above

public health recommendations on the availability of counsel and

Court staff to be present in the courtroom, the time period of


                                     2
   Case 1:20-cr-00066 Document 32 Filed 11/02/20 Page 3 of 4 PageID #: 157



the continuances implemented by this Order will be excluded under

the Speedy Trial Act”.      Id.   Consistent with General Order #9, on

October 1, 2020, the court continued defendant’s trial from

October 6, 2020, to November 12, 2020.         General Order #9 remains

in effect and makes it necessary to continue the trial date once

again.

     In ordering the continuance of defendant's trial, the court

finds that, due to the current danger to the public health caused

by COVID-19, the ends of justice served by ordering the

continuance outweigh the best interest of the defendant and the

public in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).

In so finding, the court considered the factors outlined in 18

U.S.C. § 3161(h)(7)(B) and finds that a failure to order this

continuance “would be likely to make a continuation of such

proceeding impossible, or result in a miscarriage of justice.”

Id. § 3161(h)(7)(B)(i).

         Accordingly, the court hereby ORDERS as follows:

     1.     Trial of this action is continued until December 10,

             2020, at 9:30 a.m., in Charleston.       Jury instructions

             and proposed voir dire are to be filed by December 3,

             2020.

     2.     Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

             this Order until the trial is excludable for purposes

             of the Speedy Trial Act.


                                     3
   Case 1:20-cr-00066 Document 32 Filed 11/02/20 Page 4 of 4 PageID #: 158



     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

           IT IS SO ORDERED this 2nd day of November, 2020.

                                   ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                      4
